Citation Nr: 0534898	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  94-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a low back disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 





INTRODUCTION

The veteran served on active duty from January 1976 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1992 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In March 1996, September 1999, and April 2004 the Board 
remanded the matter for additional evidentiary development.

While the matter was in remand status, in a December 2001 
rating decision, the RO increased the rating for the 
veteran's low back strain to 40 percent, effective April 10, 
1992, the date of receipt of his claim for an increased 
rating.  Although an increased rating has been granted, the 
issue of entitlement to a rating in excess of 40 percent 
remains in appellate status, as the maximum schedular rating 
for disabilities of the spine has not been assigned.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The file contains a December 2002 report of contact that 
suggests that the veteran may have raised a claim of 
entitlement to service connection for a bilateral knee 
disorder secondary to his service-connected low back 
disability.  The intent to submit a claim was further 
reiterated by the veteran's representative in February 2003.  
This matter is referred to the RO for any appropriate 
development. 


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by mechanical low back pain, lumbago.

2.  The veteran's service-connected low back disability is 
not manifested by unfavorable ankylosis of the entire 
thoracolumbar spine; neurological signs associated with 
intervertebral disc syndrome; or incapacitating episodes.


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 40 
percent for a low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243, effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an April 2004 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claims for an increased rating.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in April 1992, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in April 2004.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical and VA treatment 
records; a June 1999 statement from a VA staff physician; 
private treatment records from Pride Chiropractic and Sports 
Medicine; and VA examination reports dated in July 1993, 
February 1997, August 2000, and April 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background

In February 1977, service connection for a low back strain 
was originally granted; a noncompensable disability 
evaluation was assigned.  In a May 1982 rating decision, a 20 
percent disability rating was assigned for the veteran's 
service-connected low back strain.  In April 1992, the 
veteran filed the current claim on appeal. 

In December 1992, the only abnormality revealed on x-ray was 
a slight retrolisthesis of L4 upon L5 upon S1.  The veteran 
was involved in a motor vehicle accident in May 1995.  At 
that time,  x-rays suggested mild anterior wedging of T1; 
however, lumbar vertebral bodies were intact and interspaces 
were satisfactorily preserved.  No significant changes of 
degenerative disc disease were present.  

In July 1993, the veteran was scheduled for a VA examination.  
Physical examination revealed that on flexion the veteran 
could reach to his knees with his fingertips.  He was tender 
to light touch over the whole spine, in the midline, from the 
neck downwards.  Rotation and lateral flexion, bilaterally, 
was 50 percent of normal and was accompanied by a great deal 
of grunting and groaning.  Extension was poor.  Straight leg 
raising was only to 15 degrees, accompanied by pain.  Passive 
straight leg raising was to 80 degrees, bilaterally. The 
examiner opined that the veteran may have had a mechanical 
instability at the lumbosacral level which occasionally gave 
him discomfort in the lower back.  The examiner concluded 
that the veteran experienced tenderness of the whole spine 
with spurious straight leg raising test indicating that there 
was a large psychological element.

In February 1997, the veteran presented for an additional VA 
examination.  The veteran ambulated well and without the use 
of an assistive device.  The veteran was wearing a 
lumbosacral corset.  The veteran stood well and walked on his 
tip toes and heels well.  There was no obvious deformity of 
the spine.  Upon running his fingers down the veteran's 
spine, the examiner elicited complaints of pain from the 
cervical spine down to the lumbar region, in particular in 
the left low end.  No muscle spasms were present.  On forward 
bending the veteran could reach as far as his knees and 
extension was between 10 to 15 degrees.  Lateral flexion was 
to 20 degrees, bilaterally, and rotation was to 30 degrees, 
bilaterally.  Straight leg raising, actively, was to 15 
degrees and passively to 70 degrees, with complaints of pain.  
Sensation in the legs and reflexes were normal.  There was no 
tenderness in the hip joints or legs.  The veteran could 
squat to about 50 percent while holding on to the examination 
couch, with a great deal of pain.  There was no evidence of 
muscle spasms.  There was no evidence of a marked limp on his 
gait.  There was no evidence of any deformity of the 
veteran's spine.  There was a negative Goldthwait's sign.  
There was no evidence on the x-rays of any narrowing of any 
disk spaces; osteophytosis; or of any bony abnormality of the 
lumbar spine or of any of the vertebrae.  The examiner noted 
there was limitation of movement; however, he opined that 
this was subjective, as there was no x-ray to support any 
evidence of pathology in the lower back.

Treatment records from Pride Chiropractic and Sports Medicine 
included an examination in August 1998.  The veteran had 
sustained injuries in a motor vehicle accident in April 1998.  
His initial complaints were neck pain and stiffness; low back 
pain; and left shoulder pain.  Upon physical examination, the 
veteran appeared to be suffering from moderate to severe 
distress of the cervical and lumbosacral spine.  X-rays of 
the lumbosacral spine revealed hyperlordosis; otherwise, 
negative for recent fracture or gross osteopathology.  The 
veteran was diagnosed as having a lumbosacral strain and 
sprain.  The veteran was reexamined in June 1998.  His 
lumbosacral spine exhibited moderate pain and tenderness at 
L1-5, bilaterally; positive orthopedic tests included Kemp's; 
and range of motion was limited in all planes.  Upon 
examination in August 1998, the veteran's lumbosacral spine 
was within normal limits.  

In June 1999, the veteran submitted a statement from a VA 
Staff Physician.  He related that the veteran experienced 
chronic low back pain, which had not required any operative 
intervention.  The pain attributed to degenerative and 
discogenic disease, based upon physical and radiologic 
examination.  He was not believed to have any radicular 
component to his back symptomatology.  The veteran was 
believed to experience constant severe back pain in the lower 
back and knees.  

In August 2000, the veteran was scheduled for a VA 
examination.  The veteran's subjective complaints included 
pain, weakness, and stiffness.  The back pain radiated to his 
legs.  The veteran reported for the examination using a cane 
for ambulation and wearing a back corset.  The veteran's gait 
was antalgic and he ambulated with a cane.  He refused to 
attempt walking unassisted.  The veteran also refused flexion 
and extension testing of his lumbar spine.  Right lateral 
movement was to 30 degrees, with pain, flinching, and 
grimacing at 20 degrees.  Left lateral movement was to 20 
degrees, with pain, flinching, and grimacing.  Rotation was 
to 35 degrees, bilaterally, with pain at end of rotation.  
There was associated fatigue, weakness, spasm, and lack of 
endurance.  Neurological examination revealed right leg 
strength of 4/5; diminished sensation in the right leg; and 
deep tendon reflexes were symmetric.  Upon x-ray, no 
abnormality was demonstrated of the lumbosacral spine.  There 
was no evidence of compression or other fracture.  The 
pedicles were intact ant the intervertebral disc spaces were 
not significantly compromised.  The examiner noted that the 
veteran had an established diagnosis of lumbosacral strain; 
however, the examiner changed this diagnosis to lumbar 
degeneration and right lumbar radiculopathy.  The change in 
diagnosis was attributed to a progression of the disease.  
The diagnosis was based upon previous medical record, x-ray 
evidence, positive physical examination findings and right 
lumbar radiculopathy.  

In April 2005, the veteran submitted to an additional VA 
examination.  The veteran's subjective complaint was chronic, 
constant, sharp mid low back pain.  He alleged that he 
experienced flare-ups every morning.  These would last for 
three to four hours.  During a flare up he was unable to do 
anything but get in bed and rest.  He had not been 
hospitalized for strict bed rest but his pain prevented him 
from getting a full nights sleep.  Physical examination 
revealed an erect posture and an antalgic gait, with a right-
sided limp.  He used a cane for ambulation. He got in and out 
of the chair with difficulty.  He wore no back braces or 
lumbosacral support.  There was no erythema, ecchymosis, 
scars, masses, swelling, atrophy, or deformities.  There was 
no loss of lumbosacral lordosis, scoliosis, pelvic asymmetry, 
or leg length discrepancy.  He was unable to perform heel toe 
ambulation.  There was tenderness to palpation over the mid 
spinous process and paraspinal muscles.  There were no muscle 
spasms.  A lipoma was palpated on the left paraspinal L5 
spine.  Forward flexion was to 65 degrees, both actively and 
passively.  Extension was to 20 degrees actively and to 25 
degrees passively.  Lateral flexion was to 35 degrees 
actively and to 40 degrees passively.  Rotation was to 30 
degrees actively and to 35 degrees passively.  The veteran 
was asked to repetitively flex/extend and lateral flex his 
back ten times but he was only able to perform this task four 
times, due to pain.  Range of motion was limited by pain at 
60-65 degrees of flexion.  Pain was the major functional 
component.  The veteran made an honest effort on the range of 
motion studies as evidenced by white knuckles.  Endpoint of 
range of motion was secondary to pain as evidence by 
grimaces, flinching and/or verbal exclamation of pain.  There 
was some weakness and gross incoordination with awkward 
excess motion demonstrated.  There was no atrophy or 
ankylosis of the lumbosacral spine.  X-rays revealed no 
evidence of significant degenerative or acute lumbar spine 
osseous disease.  There was a three millimeter retrolisthesis 
of L5 on S1; and minimal degenerative change of the right SI 
joint.  The veteran was diagnosed as having chronic lumbago 
with subjective complaints of pain on motion and diminished 
sensation in the lower extremities.  There was no radiologic 
evidence of significant degenerative or acute lumbar spine 
osseous disease.  The examiner concluded that the veteran's 
service-connected low back disability was no characterized by 
intervertebral disc syndrome.  There was no objective 
evidence of intervertebral disc syndrome; the veteran did not 
display painful range of motion and symptoms of neuropathy 
and he opined that the veteran's symptomatology was 
aggravated after an electric shock accident in August 2003.  
The veteran also demonstrated some somatization related to 
depression.  

In an April 2005 addendum, the examiner further reiterated 
that the veteran did not have an intervertebral disc 
condition therefore it was unlikely that the veteran's low 
back disability was characterized by intervertebral disc 
syndrome.  Because the veteran did not have any evidence of 
intervertebral disc syndrome, then the veteran did not 
require bed rest prescribed by a physician.  Moreover, the 
examiner opined that the veteran's current low back 
symptomatology was unlikely due to his in-service injury; 
rather, it was much more likely related to the veteran's 
history of being struck by a motor vehicle while he was on 
his bicycle, and other post-service injuries.  The examiner 
concluded that the veteran had mechanical low back pain, 
lumbago.  

II. Laws and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, diagnostic code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  When such 
limitation of motion is moderate, a 20 percent rating is 
warranted.  When limitation of motion is severe, a 40 percent 
rating is warranted.  The maximum rating under DC 5292 is 40 
percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5295, provided a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A maximum 40 percent rating is warranted 
for severe lumbosacral strain, with a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  Under the 
rating criteria in effect prior to September 23, 2002, a zero 
percent rating was assigned for postoperative intervertebral 
disc syndrome, cured.  A 10 percent rating was assigned for 
mild intervertebral disc syndrome. A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2005).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

III. Analysis

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for a rating in 
excess of 40 percent for the veteran's service-connected low 
back disability have not been met.  

The veteran is currently in receipt of the maximum schedular 
rating available under Diagnostic Code 5295 (in effect prior 
to the 2003 revision).  The totality of the record indicates 
that the veteran is entitled to a 40 percent evaluation under 
Diagnostic Code 5295 for severe lumbosacral strain, the 
maximum evaluation.  Incidentally, 40 percent is also the 
maximum evaluation under diagnostic code 5292 (in effect 
prior to the 2003 revision).  

Additionally, the medical evidence of record does not warrant 
a disability rating in excess of 40 percent under Diagnostic 
Code 5293, in effect prior to the 2003 revision.  Diagnostic 
Code 5293 provided that a 40 percent evaluation was warranted 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that 
is, with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseases disc) and little 
intermittent relief.  In the veteran's case, persistent 
symptoms compatible with sciatic neuropathy required for an 
evaluation of 60 percent were not shown.  Although it is 
noted that the August 2000 examiner noted a diagnosis of 
lumbar degeneration and right lumbar radiculopathy, the April 
2005 examiner clarified that these signs and symptoms were 
attributable to post-service injuries.

There is thus no basis to allow an evaluation in excess of 40 
percent for chronic lumbosacral strain under any of the 
former criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (2001).  The 
evaluation of 40 percent adequately and appropriately 
compensated the veteran for any functional loss due to a low 
back disability, and so entitlement to an evaluation in 
excess of 40 percent was not in order under 38 C.F.R. §§ 
4.40, 4.45, 4.59 and the holding in DeLuca.

In terms of the September 2003 changes to the rating 
criteria, the record lacks the evidence to support an 
evaluation in excess of 40 percent.  For example, the veteran 
does not have unfavorable ankylosis of the entire 
thoracolumbar spine for a 50 evaluation, or unfavorable 
ankylosis of the entire spine for a 100 percent evaluation.  
The 40 percent disability rating assigned under the rating 
criteria in effect at the time of the veteran's claim 
appropriately reflects the current level of disability in 
relation to the veteran's medical history.

Additionally, there is no medical evidence of record that the 
veteran has had incapacitating episodes of low back pain as 
defined in VA regulations.  Note (1) to revised Diagnostic 
Code 5293 provides that, for purposes of evaluations under 
that diagnostic code, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The April 2005 specified that 
because the veteran did not have any evidence of 
intervertebral disc syndrome, he would therefore, not require 
bed rest prescribed by a physician.

In the absence of unfavorable ankylosis, a higher rating is 
not available under the new rating criteria.  Further, 
because none of the examinations of record were able to 
document any evidence of disc or neurological problems, a 
higher rating is not available under either the old or new 
criteria.  Because the 40 percent evaluation is proper and 
the veteran has not been frequently hospitalized, the 
application of the regular schedular standards is not 
impractical and an extraschedular is not in order at this 
time.  38 C.F.R. § 3.321(b)(1).

In conclusion, the Board finds that the criteria for a 
disability rating in excess of 40 percent for a low back 
disorder have not been met.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


